Title: Thomas Jefferson to Patrick Gibson, 24 April 1815 [document added in digital edition]
From: Jefferson, Thomas
To: Gibson, Patrick


      
        DDear Sir
        Monticello Apr. 24. 15
      
      I have lately learnt that tobacco sells high & readily, and therefore would wish you to make sale of mine as soon as you think advisable. with respect to flour I suppose it best to give time for the European vesses vessels which would not adventure to sail until they learnt there our ratification of the treaty, to arrive and produce here a full competition of demand. this will be I suppose in all May; within which month I would wish my flour sold for whatever price shall be then going; not however restraining your earlier sale of it, if such a price should be offered as you think it advisable to accept. in the course of the present or next week I shall inclose you Treasury notes to take up my note in bank, which, if notes my memorandums of it’s changes at different times are correct, is of 2000.D. if I am mistaken in the amount, be so good as to advise me by return of mail, and accept assurances of my great esteem and respect.
      
        Th: Jefferson
      
    